ITEMID: 001-92823
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF BOSKOVA v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Ján Šikuta;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: 4. The applicant was born in 1963 and lives in Bratislava.
5. On 3 April 2002 the applicant lodged an action against her husband with the Bratislava IV District Court, seeking a judicial determination of their parental rights and obligations in respect of their child.
6. On 30 January 2003 the District Court delivered an interim measure in the applicant’s favour.
7. On 20 March 2003 the District Court gave the applicant custody of the child. It did not order the defendant to pay any maintenance. On 13 November 2003 the Bratislava Regional Court quashed the judgment in its part concerning maintenance and remitted the case to the District Court. The view was expressed that the court of first instance had not sufficiently established the relevant facts. The Regional Court ordered the District Court to proceed along the lines specified.
8. In a judgment of 21 September 2004 the District Court determined the issue. On 23 September 2005 the Regional Court again quashed the relevant part of the judgment and remitted the case to the District Court. It found that the District Court had not sufficiently established the relevant facts and explained to the latter how the case should be dealt with.
9. On 29 November 2005 the applicant withdrew the action as she had reached an out-of-court settlement with the defendant.
10. The District Court thus discontinued the proceedings on 17 January 2006. The decision became final on 17 February 2006.
11. Meanwhile, on 10 January 2006, the Constitutional Court found that the District Court had violated the applicant’s right under Article 48 § 2 of the Constitution to a hearing without unjustified delay. The Constitutional Court established that the case was not complex and that no delays could be imputed to the applicant. It noted that the District Court had acted ineffectively. In view of the subject-matter of the proceedings, their overall duration had been excessive. The Constitutional Court concluded that the finding of a violation represented in itself sufficient just did not order the District Court to proceed with the case on the ground that the applicant had withdrawn the action. It ordered the District Court to reimburse the applicant’s legal costs.
VIOLATED_ARTICLES: 6
